Exhibit 10.1 AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (for HomeAmerican Mortgage Corporation) dated as of September 16, 2016 among U.S. BANK NATIONAL ASSOCIATION, as Agent and a Buyer, THE OTHER BUYERS PARTY HERETO and HomeAmerican Mortgage corporation, as Seller Table of Contents AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT 1 1 APPLICABILITY AND DEFINED TERMS 1 Applicability 1 Defined Terms 2 Other Definitional Provisions 28 2 THE BUYERS’ COMMITMENTS 28 The Buyers’ Commitments to Purchase 28 Expiration or Termination of the Commitments 29 Swing Line Facility 29 Swing Line Transactions 29 Optional Reduction or Termination of Buyers’ Commitments 30 Increase to Maximum Aggregate Commitment 30 3 INITIATION; TERMINATION. 30 Seller Request; Agent Confirmation 30 Syndication of Purchases 31 Request/Confirmation 32 Transaction Termination; Purchase Price Decrease 33 Place for Payments of Repurchase Prices 33 Withdrawals from and Credits to Operating Account 33 Delivery of Additional Mortgage Loans 34 Application of Repurchase Price Payments 34 Pro Rata Ownership Interests 34 4 TRANSACTION LIMITS AND SUBLIMITS 35 Transaction Limits 35 Transaction Sublimits 35 5 PRICE DIFFERENTIAL 36 Pricing Rate 36 Pricing Rate for Default Pricing Rate Purchased Loans 36 Price Differential Payment Due Dates 36 6 MARGIN MAINTENANCE 36 Margin Deficit 36 Margin Call Deadline 37 Application of Cash 37 Increased Cost 37 Capital Adequacy 38 Agent’s Report 38 Provisions Relating to LIBOR Rate 38 7 TAXES 39 Payments to be Free of Taxes; Withholding 39 -i- Other Taxes 39 Taxes Indemnity 39 Receipt 40 Buyers’ Obligations. 40 Treatment of Certain Refunds 42 Survival 42 8 INCOME AND ESCROW PAYMENTS; CONTROL 43 Income and Escrow Payments 43 Income and Escrow Accounts 43 Income and Escrow Accounts after Default 43 9 FACILITY FEE; AGENT'S FEE 44 Facility Fee 44 Fee Letter 44 10 SECURITY INTEREST 44 Intent of the Parties 44 11 SUBSTITUTION 47 Seller May Substitute Other Mortgage Loans with Notice to and Approval of Agent 47 Payment to Accompany Substitution 47 12 PAYMENT AND TRANSFER 47 Immediately Available Funds; Notice to Custodian 47 Payments to the Agent 47 If Payment Not Made When Due 48 Payments Valid and Effective 48 Pro Rata Distribution of Payments 48 13 SEGREGATION OF DOCUMENTS RELATING TO PURCHASED LOANS 48 14 CONDITIONS PRECEDENT 49 Initial Purchase 49 Each Purchase 50 15 REPRESENTATIONS, WARRANTIES AND COVENANTS 52 Buyers, Agent and Seller Representations 52 Additional Seller Representations 52 Special Representations Relating to the Purchased Loans 57 Representations and Warranties Relating to Specific Transactions 57 Survival 58 16 AFFIRMATIVE COVENANTS 58 Reserved 58 Office of Foreign Assets Control and USA Patriot Act 58 Financial Statements 59 -ii- Financial Statements Will Be Accurate 60 Other Reports 60 Maintain Existence and Statuses; Conduct of Business 61 Compliance with Applicable Laws 62 Inspection of Properties and Books; Protection of Seller’s Proprietary Information; Buyers’ Due Diligence of Seller 62 Privacy of Customer Information 64 Notice of Suits, Etc. and Notice 64 Payment of Taxes, Etc. 65 Insurance; fidelity bond 66 Maintain Lien on Mortgaged Premises 66 Certain Debt to Remain Unsecured 66 Promptly Correct Escrow Imbalances 66 MERS Covenants 66 Special Affirmative Covenants Concerning Purchased Loans 68 Coordination with Other Lenders/Repo Purchasers and Their Custodians 68 17 NEGATIVE COVENANTS 69 No Merger 69 Limitation on Debt and Contingent Indebtedness 69 Business 69 Liquidations, Dispositions of Substantial Assets 69 Loans, Advances, and Investments 70 Use of Proceeds 70 Transactions with Affiliates 70 Liens 71 ERISA Plans 71 Change of Principal Office; Fiscal Year 71 Distributions 71 Adjusted Tangible Net Worth 71 Adjusted Tangible Net Worth Ratio 71 Adjusted Net Income 71 Liquidity 71 Special Negative Covenants Concerning Purchased Loans 71 No Changes in Accounting Practices 71 18 EVENTS OF DEFAULT; EVENT OF TERMINATION 72 Events of Default 72 Transaction Termination 74 Termination by the Agent 74 Remedies 74 Liability for Expenses and Damages 75 Liability for Interest 75 Other Rights 75 Seller’s Repurchase Rights 75 Sale of Purchased Loans 75 -iii- 19 SERVICING OF THE PURCHASED LOANS 76 Servicing Released Basis 76 Servicing and Subservicing 76 Escrow Payments 76 Escrow and Income after Event of Default 77 Servicing Records 77 Subservicer Instruction Letter 77 Termination of Servicing 77 Notice from Seller 78 Seller Remains Liable 78 Backup Servicer 78 Successor Servicer 79 20 PAYMENT OF EXPENSES; INDEMNITY 79 Expenses 79 Indemnity 80 21 SINGLE AGREEMENT 80 22 RELATIONSHIPS AMONG THE AGENT AND THE BUYERS 81 Agent’s Duties 81 Limitation on Duty to Disclose 82 Actions Requiring All Buyers’ Consent 82 Actions Requiring Required Buyers’ Consent 83 Agent’s Discretionary Actions 83 Buyers’ Cooperation 83 Buyers’ Sharing Arrangement 84 Buyers’ Acknowledgment 84 Agent Market Value Determinations 85 Agent’s Representations to Buyers 85 Agent’s Duty of Care, Express Negligence Waiver and Release 85 Calculations of Shares of Principal and Other Sums 86 Resignation or Removal of the Agent 86 Effective Date of Resignation of the Agent 86 Successor Agent 87 Merger of the Agent 87 Participation; Assignment 87 The Agent and the Buyers are the only Beneficiaries of this Section 89 23 NOTICES AND OTHER COMMUNICATIONS 90 24 MISCELLANEOUS 91 Further Assurances 91 Agent as Attorney in Fact 92 Wires to Seller 92 Wires to Agent 92 Receipt; Available Funds 92 -iv- 25 ENTIRE AGREEMENT; SEVERABILITY 92 26 NON-ASSIGNABILITY; TERMINATION 92 Limited Assignment 92 Remedies Exception 93 Agreement Termination 93 27 COUNTERPARTS 93 28 GOVERNING LAW, JURISDICTION AND VENUE 93 29 WAIVER OF JURY TRIAL 94 30 RELATIONSHIP OF THE PARTIES 94 31 NO WAIVERS, ETC 95 32 USE OF EMPLOYEE PLAN ASSETS 95 Prohibited Transactions 95 Audited Financial Statements Required 95 Representations 95 33 INTENT 95 Transactions are Repurchase Agreements and Securities Contracts 95 Contractual Rights, Etc. 96 FDIA 96 Master Netting Agreement 96 34 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS 96 Parties not Protected by SIPA or Insured by FDIC or NCUSIF 96 SIPA Does Not Protect Government Securities Broker or Dealer Counterparty 96 Transaction Funds Are Not Insured Deposits 96 35 USA Patriot Act Notification 97 36 EFFECT OF EXISTING AGREEMENT 97 -v- EXHIBITS AND SCHEDULES Exhibit A Form of Request/Confirmation Exhibit B Opinions Required for Opinion of Counsel to Seller Exhibit C Form of Compliance Certificate Exhibit D List of Subsidiaries of the Seller as of the Effective Date Exhibit E Form of Request for Increase Exhibit F Assignment and Assumption Schedule AI Approved Investors Schedule BC The Buyers’ Committed Sums Schedule BP List of Basic Papers Schedule DQ Disqualifiers Schedule EL Eligible Loans Schedule 1.2 Account Numbers Schedule 15.2(f) Material Adverse Changes and Contingent Liabilities Schedule 15.2(g) Pending Litigation Schedule 15.2(n) Existing Liens Schedule 15.3 Special Representations Relating to the Purchased Loans Schedule 23 Buyers’ Addresses for Notice -vi- AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT THIS AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT is made and entered into as of September 16, 2016, between and among HomeAmerican Mortgage Corporation, a Colorado corporation (the “ Seller ”), U.S. Bank National Association, as Agent and representative of itself as a Buyer and the other Buyers (the “ Agent ” and sometimes “ U.S. Bank ”), and the other Buyers, as defined in Section 1.2 . 1.The Seller, the Buyers, and the Agent are parties to a Master Repurchase Agreement dated as of November 12, 2008 (as amended, restated, supplemented, or otherwise modified before the date hereof, the “ Existing Agreement ”). 2.The Seller, the Buyers, and the Agent have agreed to amend and restate the Existing Agreement subject to the terms and conditions of this Agreement. RECITALS 1 Applicability and Defined Terms . Applicability . From time to time the parties hereto may enter into transactions in which the Seller agrees to transfer to the Agent on behalf of the Buyers, Eligible Loans on a servicing released basis against the transfer of funds by the Buyers, with a simultaneous agreement by the Buyers to transfer to the Seller such Eligible Loans at a date certain or on demand in the event of termination pursuant to Section 18.2 hereof, or if no demand is sooner made, on the Termination Date, against the transfer of funds by the Seller. Each such transaction shall be referred to herein as a “Transaction” and shall be governed by this Agreement, as hereinafter defined. U.S. Bank has also agreed to provide a separate revolving swing line repurchase facility to initially and temporarily purchase Eligible Loans pending their purchase by all of the Buyers pursuant to this Agreement. The parties hereby specifically declare that it is their intention that this Amended and Restated Master Repurchase Agreement (as amended, restated, supplemented or otherwise modified from time to time, the “Agreement,” which term includes the preamble above) and the purchases of Eligible Loans made pursuant to it (under both its regular and swing line provisions) are to be treated as repurchase transactions under the Title 11 of the United States Code, as amended (the “ Bankruptcy Code ”), including all rights that accrue to the Buyers by virtue of sections 559, 561 and 562 of the Bankruptcy Code. This Agreement also contains lien provisions with respect to the Purchased Loans so that if, contrary to the intent of the parties, any court of competent jurisdiction characterizes any Transaction as a financing, rather than a purchase, under applicable law, including the applicable provisions of the Bankruptcy Code, the Agent is deemed to have a first priority perfected security interest in and to the Purchased Loans to secure the payment and performance of all of the Seller’s Obligations under this Agreement. The Buyers’ agreement to establish and continue the revolving repurchase facilities, and U.S. Bank’s agreement to establish and continue such revolving swing line repurchase facility, are each made upon and subject to the terms and conditions of this Agreement. If there is any conflict or inconsistency between any of the terms or provisions of this Agreement and any of the other Repurchase Documents, this Agreement shall govern and control. If there is any conflict between any provision of this Agreement and any later supplement, amendment, restatement or replacement of it, then the latter shall govern and control. Defined Terms . Except where otherwise specifically stated, capitalized terms used in this Agreement and the other Repurchase Documents have the meanings assigned to them below or elsewhere in this Agreement. “ Accepted Servicing Practices ” means, with respect to any Mortgage Loan, (a) those mortgage loan servicing standards and procedures in accordance with all applicable state, local and federal laws, rules and regulations and (b)(i) the mortgage loan servicing standards and procedures prescribed by Fannie Mae and Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide or Freddie Mac Servicing Guide, as applicable, and in the directives or applicable publications of such agencies, as such may be amended or supplemented from time to time, or (ii) with respect to any Mortgage Loans and any matters or circumstances as to which no such standard or procedure applies, the servicing standards, procedures and practices the Seller uses with respect to its own assets as of the date of this Agreement, subject to reasonable changes. “ Additional Purchased Loans ” means Eligible Loans transferred by the Seller to the Buyers pursuant to, and as defined in, Section 6.1(a)
